        Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 1 of 24




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

United States of America, et al.,                   Case No. 1:20-cv-03010-APM

                    Plaintiffs,

        v.

Google LLC,                                         Judge:     HON. AMIT P. MEHTA

                    Defendant.


State of Colorado, et al.,                          Case No. 1:20-cv-03715-APM

                    Plaintiffs,

        v.

Google LLC,                                         Judge:     HON. AMIT P. MEHTA

                    Defendant.


             NON-PARTY MICROSOFT CORPORATION’S STATUS REPORT
                     REGARDING THIRD PARTY DISCOVERY

        In accordance with this Court’s Minute Orders dated June 29, 2021 and July 12, 2021 in

the above-captioned cases, Non-Party Microsoft Corporation (“Microsoft”) submits the following

Status Report summarizing the state of discovery and Microsoft’s position regarding Defendant

Google LLC’s (“Google”) subpoena to Microsoft dated April 13, 2021 (the “Subpoena”).1

                                       INTRODUCTION

        On July 21, 2021, following negotiations with and in response to a request from Google,

Microsoft made a comprehensive proposal for its production of documents in compliance with

Google’s 120-request Subpoena by proposing search strings, custodians, date ranges, and a date


1
 See Subpoena to Produc. Docs., Information, or Objects or to Permit Inspection of Premises in a
Civil Action (Apr. 13, 2021) (attached hereto as Exhibit A).
                                                 1
          Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 2 of 24




by which substantial completion of Microsoft's productions would occur (the “Proposal”).2 In its

Proposal, Microsoft offered to search and collect documents from the files of twenty-seven

custodians, which would yield an estimated 1.45 million documents3 based on Microsoft’s testing

of its proposed search terms.4 The sole issue Google has since informed Microsoft should be the

subject of the Companies’ instant cross-submissions centers on the number and identity of

Microsoft custodians to be searched.

         The twenty-seven custodians identified in Microsoft’s Proposal comprise key and

representative strategic thinkers and decision-makers from the relevant businesses and timeframes

at Microsoft. As of this filing, however, and while failing to articulate any specific reasons why,

Google has proposed Microsoft search from and provide information concerning twenty-eight

additional custodians, bringing the total number of potential custodians to fifty-five. Google’s

position poses an unreasonable and undue increase in Microsoft’s burden given the significantly

expanded volume of documents Microsoft would have to search, collect, process, review and

produce. Despite multiple requests, Google has to date declined to offer specific reasons as to

why each of the twenty-eight additional custodians are necessary, how its demand for this number

of custodians properly avoids undue burden and expense on Microsoft or, at base, how

Microsoft’s Proposal of twenty-seven custodians is insufficient when the proportionality of the

claims, defenses, and Microsoft’s burdens as a non-Party in this case are taken into account. Per




2
 See Letter from Caroline Simons, Orrick, Herrington & Sutcliffe, LLP, to Benjamin M.
Greenblum, Williams & Connelly LLP (July 21, 2021) (attached hereto as Exhibit B).
3
 This is the figure prior to de-duplication, which cannot take place until the documents have been
collected and processed.
4
    See Exhibit B.
                                                  2
        Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 3 of 24




the Court’s July 12 Order, Microsoft respectfully makes the following submission to provide the

Court with an update of its overall Proposal and the Companies’ negotiations to date.

       Since receipt of its first subpoena in this case on January 26, 2021, Microsoft has been

diligently working to comply and has negotiated in good faith with all of the Parties to search for,

review, and produce responsive documents and data.5 On April 13, 2021, Google served

Microsoft with a Subpoena consisting of 120 separate document, data and information requests, a

number of which include multiple subparts and many of which seek “all documents” going back

more than a decade. (See Exhibit A).6 In an effort to comply with the Subpoena in accordance

with the applicable rules and the Court’s Orders, while balancing against the significant and

undue burden the full scope of the Subpoena represents, Microsoft offered to meet and confer

with Google both prior to and after serving its Objections and has negotiated in good faith

throughout the process. Despite the multiple meet-and-confer teleconferences Microsoft and

Google (together, the “Companies”) have held since April 13, 2021, the progress Microsoft has




5
  While the April 13 Subpoena from Google is at issue in this submission, Microsoft has been the
subject of several subpoenas in the above-captioned litigations. The United States Department of
Justice (“DOJ”) served Microsoft with an initial subpoena on January 26, 2021 and additional
subpoenas on April 20, 2021, June 21, 2021 and July 26, 2021, respectively. On February 24, 2021,
the State of Illinois served Microsoft with a subpoena on behalf of itself and other state plaintiffs,
including, inter alia, the State of Colorado and the State of Nebraska. Google served Microsoft with
an initial subpoena on April 13, 2021 and additional subpoenas on June 28, 2021 and July 19, 2021,
respectively. The eight subpoenas served on Microsoft to date are hereinafter referred to as the
“Subpoenas.”
6
  On May 28, 2021, Microsoft served its objections and responses to the Subpoena (“Objections”).
In the service cover email, Microsoft designated both the Subpoena and its Objections as “Highly
Confidential” pursuant to the Protective Orders entered in this case. See E-mail from Haley P.
Tynes, Orrick, Herrington & Sutcliffe LLP, to Benjamin M. Greenblum, Williams & Connelly LLP
(May 28, 2021) (on file with author and recipient); see also Stipulated Protective Ord. ¶¶ 2-9, Dec.
21, 2020, ECF No. 84; see also Stipulated Protective Ord. ¶¶ 2-9, Jan. 1, 2021, ECF No. 98.
Microsoft subsequently downgraded these designations to “Confidential” in response to a request
made by Google and in an effort to further negotiations in good faith.
                                                3
        Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 4 of 24




made to date, and the ongoing negotiations the Companies are engaged in, Google has persisted in

making certain threshold demands of Microsoft that represent significant burden and, moreover,

build delay into the process. For example, Google has demanded that Microsoft create documents

when it learned that Microsoft could not meet its demand for historical documents that Microsoft

does not possess nor maintain in the ordinary course of business. Microsoft also has repeatedly

requested that Google consider approaches that would expedite document productions and allow

for more productive negotiations, such as identifying its priority document requests to facilitate an

orderly sequence for negotiating and resolving competing proposals for search terms while

reviewing and producing documents in parallel. Google has declined to do so.

       As Microsoft has consistently maintained throughout the Companies’ negotiations and in

its Objections, it is willing to test, search for, collect, review, and produce responsive, non-

privileged documents that are relevant and proportional to the claims and defenses at issue in the

Parties’ litigations. To date, Microsoft has not categorically refused to produce documents,

information, or data from any particular custodian, or for any particular date range, or with respect

to any category of documents, despite the overbreadth of the Subpoena—which seeks “any and all

documents” relating to virtually the entirety of Microsoft’s search and search advertising

businesses spanning 2000 to present—and the large volume of materials Microsoft produced to




                                                   4
        Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 5 of 24




date,7 most of which Google has had in its possession since at least February 17, 2021.8 But

Google has not seriously considered or accepted a single one of the proposals set forth by

Microsoft, and further has not justified why Microsoft’s proposed search terms or custodians—in

addition to the 400,000-plus documents Microsoft has already produced during the Investigations

and the numerous productions of data and documents Microsoft has made to date—present an

insufficient universe for its defenses.9 In the interests of advancing the process, Microsoft has

continued to proactively search for, collect, review and produce documents and data responsive to

the Subpoena while the Companies continue to negotiate. Microsoft welcomes the Court’s

guidance with respect to the Companies’ differing positions on custodians in order to facilitate the

process while giving appropriate consideration to avoid any undue burden and expense on

Microsoft as a non-Party.




7
  The large majority of these materials were produced during the investigations underlying the
above-reference litigations (“Investigations”) and in response to the DOJ's Civil Investigative
Demand to Microsoft, No. 30236, dated March 23, 2020 (“DOJ CID”), the Office of the Attorney
General of Texas’ Civil Investigative Demand to Microsoft dated April 29, 2020 (“TX CID”), and
the State of California Office of the Attorney General and Department of Justice’s Subpoena to
Produce Documents and Tangible Things dated August 10, 2020 (“CA CID”) (collectively, the
“CIDs” unless otherwise specified).
8
  On February 17, 2021, Microsoft served its confidentiality re-designation production on Google,
which consisted of more than 360,000 documents and 180 GBs of data. See E-mail from Haley P.
Tynes, Orrick, Herrington & Sutcliffe LLP, to John Schmidtlein et al., Williams & Connelly LLP
(Feb. 17, 2021) (on file with author and recipient). It is Microsoft’s understanding that the DOJ
completed its production of Investigation Materials (as defined in the Protective Orders entered in
this case) to Google on February 19, 2021 (see Joint Status Report, Feb. 23, 2021, ECF No. 111),
the Plaintiff States completed their production of Investigation Materials on February 1 (see id.),
and the Colorado Plaintiff States completed their production of Investigation Materials on March
8, 2021 (see Joint Status Report, March 28, 2021, ECF No. 124).
9
 Since receipt of the Subpoenas, Microsoft has served more than 15 productions of documents and
data responsive to Google's subpoena.
                                                5
        Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 6 of 24




                                   MICROSOFT’S POSITION

       It is Microsoft’s position that it has offered a comprehensive search term proposal in

response to Google’s Subpoena and consisting of an appropriate number of custodians that (i)

takes into account Google’s proposals and the Companies’ negotiations to date, and (ii) strikes the

appropriate balance between producing documents that Google has requested as relevant to its

defenses proportional to the needs of the case, and avoiding undue burden on Microsoft.

       Between July 5-9, 2021, the Companies reached a series of agreements on:

              Searching the timeframe for which documents were previously searched, collected
               and produced in response to the CIDs (i.e., March 2018 through March 2020);10

              Provision of organizational charts;11 and

              Transmittal of a search term proposal, custodian proposal and proposed substantial
               completion deadline by July 21, 2021.12

       Despite the meaningful compromises that Microsoft has made and Microsoft’s transmittal

of a comprehensive proposal on July 21, Google has refused to agree to Microsoft’s custodian

proposal on the basis that it did not include all of the custodians that Google has proposed to date.

Indeed, it is Microsoft’s understanding that Google intends to include in its cross-submission



10
  See Email chain between Benjamin M. Greenblum et al., Williams & Connelly LLP, and Haley
P. Tynes, et al., Orrick, Herrington & Sutcliffe LLP (July 8, 2021) (on file with author and
recipient). (“July 8 Agreement”).
11
   See id. With respect to organizational charts, the July 8 Agreement provided the following:
"Regarding the issue of organizational charts and information regarding potential custodians,
further to our call this evening, . . . Microsoft will provide an assortment of pre-2018 organizational
charts that it has located and Google reserves the right to propose (following review of the
documents and other information provided to date) requests for additional information[] . . . based
on an understanding that certain of the org charts date back to years such as 2003."
12
  See Email from Benjamin M. Greenblum, Williams & Connelly LLP, to Haley P. Tynes, et al.,
Orrick, Herrington & Sutcliffe LLP (July 9, 2021) and response from Haley P. Tynes, Orrick,
Herrington & Sutcliffe LLP, to Benjamin M. Greenblum et al., Williams & Connelly LLP (July 9,
2021) (attached hereto as Exhibit C) (“July 9 Agreement”).
                                                6
        Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 7 of 24




additional custodians that Google has proposed for the first time since Microsoft’s July 21

Proposal, including as recently as today. Rather than working towards a compromise that would

address and ameliorate Microsoft’s concerns regarding burden, Google has only expanded

Microsoft’s burden by demanding additional organizational information and declining to

articulate specific reasons as to why Microsoft’s Proposal of July 21, 2021 is inadequate.

       Microsoft believes the most productive and expeditious way to approach compliance with

the Subpoena is for the Companies to work cooperatively to identify a set of additional documents

and data that Google would need for its defenses in these actions—in a proportional manner and

while balancing Microsoft's burden as a non-party—after Google has reviewed and evaluated (i)

the significant productions Microsoft has already made in the underlying Investigations and in the

above-captioned litigations and (ii) Microsoft's search term and custodian Proposal of July 21,

2021. To that end, this submission addresses Microsoft's Proposal to provide the Court with

necessary context to evaluate the Companies’ respective positions on custodians.

A)     July 9 Agreement

       On July 9, the Companies agreed:

               No later than July 21, 2021,

                      1. Microsoft will transmit to Google counterproposals, if
               any, as to the 36 of 43 search strings that Google proposed to
               Microsoft on May 27, 2021 and to which Microsoft has not
               responded.
                      2. Microsoft will transmit to Google a proposal for the
               custodians across which it will run its custodial searches, including
               a response as to the 18 custodians Google proposed but about whom
               Microsoft has not yet responded.

                      3. Microsoft will transmit to Google a proposed substantial
               completion deadline for Microsoft’s production to Google.
               Microsoft may seek to condition that proposed substantial
               completion deadline on the date by which Microsoft and Google
               reach agreement on custodial search parameters.

                                                 7
           Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 8 of 24




                           Microsoft further agrees that Google may request, and that
                  Microsoft shall provide, deconstructed hit reports with respect to
                  Google’s proposed search strings, provided, that Google agrees that
                  it will not request more than 20 permutations of each of 40 different
                  search strings, provided further that Google may redistribute
                  permutations amongst such search strings for a total of 800 different
                  permutations.13

B)        Search Terms

          Pursuant to the Companies’ July 9 Agreement, Microsoft provided its Proposal to Google

on July 21, 2021. The Proposal is estimated to result in searching and collecting approximately

1.45 million documents14 across the files of 27 current and former Microsoft employees.15

          Google has not yet responded to the substance of Microsoft's most recent Proposal

because it maintains that its review is ongoing.16 Given there is no real dispute that Microsoft’s

Proposal is likely to yield documents that are responsive to Google’s Subpoena requests, and to

avoid delay, Microsoft has begun collecting and processing documents pursuant to its Proposal to

Google. As Microsoft has repeatedly stated, it welcomes Google’s feedback on why it considers

Microsoft's Proposal to be deficient beyond the fact that it reduces the number of hit counts




13
     Exhibit C.
14
     This figure is pre-de-duplication of the review set.
15
  In addition to Microsoft's proposed search terms and custodians, the Proposal also identified eight
requests in the Subpoena for which Microsoft had produced documents gathered via targeted
collections (go-and-gets) and for which it was also proposing to run search terms. To date, Google
has not accepted the sufficiency of those targeted collections. Microsoft remains willing to gather
materials conducive to such targeted collections and is in the process of doing so for certain
requests.
16
  See Letter from Caroline Simons, Orrick, Herrington & Sutcliffe LLP, to Benjamin M.
Greenblum, Williams and Connolly LLP (July 25, 2021) (attached hereto as Exhibit D).
                                            8
        Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 9 of 24




returned as compared to Google’s original proposed search terms, for which the overbreadth is

made clear by the estimated universe of over 15 million documents that resulted.

       As Microsoft has conveyed during the Companies' meet and confers, Microsoft’s Proposal

is based on Microsoft’s understanding of its own businesses and is validated by the similar

process Microsoft has already engaged in during the Investigations17 and the resultant universe of

400,000 documents that Microsoft has already produced on the same subject matters to the

Parties. The Companies’ competing approaches18 toward search terms and Google’s refusal to

compromise has hampered the Companies’ ability to make meaningful progress toward

agreement.19

C)     Custodians




17
  Microsoft has directed Google to email correspondence with the DOJ, which Microsoft produced
and Google has in its possession. This correspondence provides insight into search term
negotiations between the DOJ and Microsoft.
18
   Microsoft has made various suggestions to facilitate an orderly expedition of the discovery
process. Microsoft has requested that Google provide a list of priority requests for the Companies
to focus their efforts on–a request that is not dissimilar from one Google itself has made of plaintiffs
here. See Joint Status Report, at 21, May 24, 2021, ECF No. 135. Microsoft has requested Google’s
position on what it believes is to be a reasonable burden for Microsoft to bear with respect to
volume, and specifically, whether Google can provide an approximate volume of document hits the
Companies can work towards while they revise the search terms in an effort to move this process
along. Microsoft has asked Google to limit certain of its Requests to center around specific
transactions, custodians, and/or time periods for which Google needs documents to support its
defenses so that Microsoft can work towards providing those documents to Google in an
expeditious manner. Microsoft has asked Google to identify materials it needs that would not have
been covered by and/or included in the substantial productions it has made to date. Google has
rebuffed each of Microsoft’s proposals on the basis that Google has shouldered similar burdens and
requirements, as one of the Parties in this case.
19
  Despite the catch-22 Microsoft finds itself in with respect to the bulk of documents requested by
Google, it has nevertheless produced both documents and data responsive to the Subpoena in an
effort to further negotiations as the Companies confer on search term-related topics.

                                                   9
       Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 10 of 24




       Microsoft’s Proposal of July 21 included twenty-seven custodians, including eight of the

nineteen proposed by Google as of the July 9 Agreement. (See Exhibit B). However, since July 9,

Google has proposed even more custodians in addition to the original nineteen. In the past nine

days, in fact, Google has proposed seventeen additional custodians, including nine on July 19,

2021, five on July 26, 2021, and three today, July 27, 2021.20 Google has not explained why it

believes that searching these additional twenty-eight proposed custodians (and any yet-to-be-

named custodians, which Google has reserved the right to continue to propose) is necessary to

yield key, representative, and relevant documents that Microsoft’s proposed custodians would fail

to capture. Moreover, Google's request for this large number of additional custodians, without

specific justification, fails to account for the fact that each additional custodian whose files

Microsoft will need to search, review and produce incrementally and unduly increases the burden

imposed on Microsoft. It is Microsoft’s position that its current proposal of twenty-seven

custodians reflects a reasonable universe of documents from which to search, collect, process,

review, and produce, while balancing against Microsoft’s burden as a non-Party.

D)     Organizational Charts and Information Concerning Proposed Custodians

       It is Microsoft’s position that it has generated and produced information sufficient for

Google to evaluate the sufficiency of Microsoft's Proposal. In a good faith effort to facilitate

negotiations, Microsoft has responded to Google’s demands for documents sufficient to show

historic organizational structure by generating and producing human resources files reflecting the

direct manager and skip-level manager for certain identified current and former employees,



20
  See Letter from Benjamin M. Greenblum, Williams and Connelly LLP, to. to Caroline Simons
and Haley P. Tynes, Orrick, Herrington & Sutcliffe LLP (July 19, 2021) (on file with author and
recipient)); see also Email exchange between Benjamin M. Greenblum, Williams & Connelly LLP,
and Haley P. Tynes, et al., Orrick, Herrington & Sutcliffe LLP (July 26-27, 2021) (on file with
author and recipient).
                                               10
         Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 11 of 24




covering 2009 through present. To date, Google has determined these reports are insufficient to

provide the information requested. Microsoft has also produced an assortment of documents it

discovered in its files that reflect organizational structure between 2003 and 2012, as part of its

diligent efforts to identify information responsive to Google's request for organizational charts

pre-dating 2018. Additionally, Microsoft has offered to provide additional human resources

reports for certain key individuals, to be discussed with Google, that would list the direct reports

for that person. As of this evening, Google has not accepted Microsoft’s offer to generate and

provide these additional reports.

E)        Production Timing

          Finally, Microsoft has informed Google that it anticipates substantially completing its

production of non-privileged, responsive documents by October 20, 2021, assuming that the

Companies agree on a reasonable proposal by the end of July.21 Google has not indicated its

position on Microsoft’s proposed substantial completion date. While the companies continue to

negotiate, however, Microsoft has continued to search, review, and produce data and documents

responsive to the Subpoena to facilitate the expeditious transmittal of relevant documents to the

Parties, including both targeted go-and-get productions as well as custodial searches.




21
     See Exhibit B.
                                                   11
       Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 12 of 24




                                         CONCLUSION

       With respect to the forgoing, Microsoft welcomes the Court's guidance as to the

appropriate burden for non-Party Microsoft to bear in this litigation, and in response to the

Subpoena, in light of its already-substantial productions to date and its comprehensive Proposal of

July 21, 2021.



Dated: July 27, 2021

                                                 Respectfully Submitted,

                                                        /s/ Caroline Simons
                                                      Caroline Simons (pro hac vice)
                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                      22 Berkeley Street
                                                      Suite 2000
                                                      Boston, MA 02116
                                                      Telephone: +1 617 880 1800
                                                      Facsimile: +1 617 880 1801
                                                      csimons@orrick.com

                                                      Amy W. Ray
                                                      Haley P. Tynes
                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                      Columbia Center
                                                      1152 15th Street, N.W.
                                                      Washington, D.C. 20005-1706
                                                      Telephone: +1 202-339-8400
                                                      Facsimile: +1 202-339-8500
                                                      amyray@orrick.com
                                                      htynes@orrick.com
                                                      Attorneys for Non-Party
                                                      Microsoft Corporation




                                                 12
       Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 13 of 24




                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the NON-PARTY MICROSOFT

CORPORATION’S STATUS REPORT REGARDING THIRD PARTY DISCOVERY (under

seal) with the Clerk of Court for the United States District Court for the District of Columbia by

using the CM/ECF system on July 27, 2021. I further certify that a copy of the sealed document

and a copy of the Notice of Electronic Filing (NEF) were served via mail to the following

counsel:

                                      Kenneth M. Dintzer
                          U.S. Department of Justice, Antitrust Division
                            Technology & Financial Services Section
                                450 Fifth Street NW, Suite 7100
                                    Washington, DC 20530
                                 Kenneth.Dintzer2@usdoj.gov

                                   Jesús M. Alvarado-Rivera
                          U.S. Department of Justice, Antitrust Division
                            Technology & Financial Services Section
                                450 Fifth Street NW, Suite 7100
                                    Washington, DC 20530
                               Jesus.Alvarado-Rivera@usdoj.gov

                                       Elizabeth S. Jensen
                          U.S. Department of Justice, Antitrust Division
                            450 Golden Gate Avenue, Suite 10-0101
                                   San Francisco, CA 94102
                                  Elizabeth.Jensen@usdoj.gov

                                Leslie Rutledge, Attorney General
                        Johnathan R. Carter, Assistant Attorney General
                        Office of the Attorney General, State of Arkansas
                                   323 Center Street, Suite 200
                                   Little Rock, Arkansas 72201
                               Johnathan.Carter@arkansasag.gov

                                Xavier Becerra, Attorney General
                      Kathleen E. Foote, Senior Assistant Attorney General
                      Paula Blizzard, Supervising Deputy Attorney General
                             Brian Wang, Deputy Attorney General
                            Quyen Toland, Deputy Attorney General
                           Ryan McCauley, Deputy Attorney General
                                               13
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 14 of 24




                    Adam Miller, Deputy Attorney General
                       Office of the Attorney General
                      California Department of Justice
                         455 Golden Gate Avenue
                                 Suite 11000
                         San Francisco, CA 94102
                        Ryan.McCauley@doj.ca.gov
                         Adam.Miller@doj.ca.gov

                       Ashley Moody, Attorney General
            R. Scott Palmer, Interim Co-Director, Antitrust Division
               Nicholas D. Niemiec, Assistant Attorney General
                     Lee Istrail, Assistant Attorney General
                Office of the Attorney General, State of Florida
                                PL-01 The Capitol
                           Tallahassee, Florida 32399
                       Scott.Palmer@myfloridalegal.com

                     Christopher Carr, Attorney General
                 Margaret Eckrote, Deputy Attorney General
               Daniel Walsh, Senior Assistant Attorney General
               Dale Margolin Cecka, Assistant Attorney General
               Office of the Attorney General, State of Georgia
                            40 Capitol Square, SW
                         Atlanta, Georgia 30334-1300
                           dcecka@law.georgia.gov

                           Curtis Hill, Attorney General
  Scott L. Barnhart, Chief Counsel and Director, Consumer Protection Division
                Matthew Michaloski, Deputy Attorney General
                     Erica Sullivan, Deputy Attorney General
                Office of the Attorney General, State of Indiana
                 Indiana Government Center South, Fifth Floor
                           302 West Washington Street
                           Indianapolis, Indiana 46204
                            Scott.Barnhart@atg.in.gov

                        Daniel Cameron, Attorney General
            Justin D. Clark, Deputy Director of Consumer Protection
         J. Christian Lewis, Executive Director of Consumer Protection
                Philip R. Heleringer, Assistant Attorney General
                 Jonathan E. Farmer, Assistant Attorney General
          Office of the Attorney General, Commonwealth of Kentucky
                       1024 Capital Center Drive, Suite 200
                           Frankfort, Kentucky 40601
                              Justind.Clark@ky.gov

                                      14
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 15 of 24




                      Jeff Landry, Attorney General
             Stacie L. Deblieux, Assistant Attorney General
            Office of the Attorney General, State of Louisiana
                        Public Protection Division
                           1885 North Third St.
                      Baton Rouge, Louisiana 70802
                       Deblieuxs@ag.louisiana.gov

                    Dana Nessel, Attorney General
              Wisam E. Naoum, Assistant Attorney General
               Michigan Department of Attorney General
                           P.O. Box 30736
                       Lansing, Michigan 48909
                     NaoumW1@Michigan.gov

             Kimberley Biagioli, Assistant Attorney General
             Office of the Attorney General, State of Missouri
                               P.O. Box 899
                      Jefferson City, Missouri 65102
                     Kimberley.Biagioli@ago.mo.gov

                        Lynn Fitch, Attorney General
                Hart Martin, Consumer Protection Division
            Crystal Utley Secoy, Consumer Protection Division
            Office of the Attorney General, State of Mississippi
                               P.O. Box 220
                         Jackson, Mississippi 39205
                          Hart.Martin@ago.ms.gov

                   Timothy C. Fox, Attorney General
           Mark Mattioli, Chief, Office of Consumer Protection
            Office of the Attorney General, State of Montana
                            P.O. Box 200151
                      555 Fuller Avenue, 2nd Floor
                         Helena, MT 59620-0151
                           mmattioli@mt.gov

         Mary Frances Jowers, Assistant Deputy Attorney General
             Rebecca M. Hartner, Assistant Attorney General
          Office of the Attorney General, State of South Carolina
                              P.O. Box 11549
                  Columbia, South Carolina 29211-1549
                            mfjowers@scag.gov
                            rhartner@scag.gov


                                    15
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 16 of 24




               Kim Van Winkle, Chief, Antitrust Division
             Bret Fulkerson, Deputy Chief, Antitrust Division
                Kelsey Paine, Assistant Attorney General
              Office of the Attorney General, State of Texas
                           300 West 15th Street
                           Austin, Texas 78701
                      kim.vanwinkle@oag.texas.gov
                      bret.fulkerson@oag.texas.gov
                       kelsey.paine@oag.texas.gov

                   Joshua L. Kaul, Attorney General
         Gwendolyn J. Lindsay Cooley, Assistant Attorney General
                    Wisconsin Department of Justice
                            17 W. Main St.
                        Madison, WI 53707-7857
                  Gwendolyn.cooley@wisconsin.gov
                            (608) 261-5810

                           Jonathan Bruce Sallet
                           Diane Rebecca Hazel
                            Steven M. Kaufmann
                             Abigail Leah Smith
                Office of the Attorney General of Colorado
                        1300 Broadway, 7th Floor
                             Denver, CO 80203
                               720-508-6231
                            jon.sallet@coag.gov
                           diane.hazel@coag.gov
                        steve.kaufmann@coag.gov
                          abigail.smith@coag.gov

                               Joseph Conrad
                Office of the Attorney General of Nebraska
                      Consumer Protection Division
                        2115 State Capitol Building
                            Lincoln, NE 68509
                               402-471-3840
                       joseph.conrad@nebraska.gov

             Brunn W. (Beau) Roysden III, Solicitor General
               Michael S. Catlett, Deputy Solicitor General
                    Dana R. Vogel, Unit Chief Counsel
             Christopher M. Sloot, Assistant Attorney General
                  Arizona Office of the Attorney General
                       2005 North Central Avenue
                         Phoenix, Arizona 85004

                                   16
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 17 of 24




                           Tel: (602) 542-3725
                          dana.vogel@azag.gov

                          Max Merrick Miller
              Attorney General's Office for the State of Iowa
                   1305 East Walnut Street, 2nd Floor
                         Des Moines, IA 50319
                            (515) 281-5926
                        Max.Miller@ag.Iowa.gov

                            John D. Castiglione
                              Morgan Feder
                             Elinor Hoffmann
               Office of the Attorney General of New York
                       28 Liberty Street, 21st Floor
                           New York, NY 10005
                              212-416-8513
                       john.castiglione@ag.ny.gov
                         morgan.feder@ag.ny.gov
                       elinor.hoffmann@ag.ny.gov

                            Jonathan R. Marx
                         Jessica Vance Sutton
                        NC Department of Justice
                          114 W. Edenton St.
                           Raleigh, NC 27603
                              919-716-6000
                           Jmarx@Ncdoj.Gov
                          jsutton2@ncdoj.gov

                           Christopher Dunbar
                           J. David McDowell
                             Jeanette Pascale
               Office of The Attorney General & Reporter
                             P.O. Box 20207
                          Nashville, TN 37202
                              615-741-3519
                         chris.dunbar@ag.tn.gov
                       david.mcdowell@ag.tn.gov
                        jenna.pascale@ag.tn.gov

                             Tara Pincock
                     Attorney General's Office Utah
                       160 E 300 S, Ste 5th Floor
                            PO Box 140874
                       Salt Lake City, UT 84114

                                    17
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 18 of 24




                               801-366-0305
                           tpincock@agutah.gov

              Clyde “Ed” Sniffen, Jr. Acting Attorney General
             D.C. Circuit Bar No. 56435 ed.sniffen@alaska.gov
                                 Jeff Pickett
                     Senior Assistant Attorney General
                    State of Alaska, Department of Law
                      Office of the Attorney General
                    1031 W. Fourth Avenue, Suite 200
                         Anchorage, Alaska 99501
                            Tel: (907) 269-5100
                          jeff.pickett@alaska.gov

                              Nicole Demers
            State of Connecticut Office of the Attorney General
                       165 Capitol Avenue, Ste 5000
                           Hartford, CT 06106
                              860-808-5202
                          nicole.demers@ct.gov

                          Michael Andrew Undorf
                      Delaware Department of Justice
                  Fraud and Consumer Protection Division
                        820 N. French St., 5th Floor
                          Wilmington, DE 19801
                              302-577-8924
                      michael.undorf@delaware.gov

                           Elizabeth Gentry Arthur
                                David Brunfeld
         Office of the Attorney General for the District of Columbia
                              400 6th Street NW
                           Washington, DC 20001
                                202-724-6514
                           elizabeth.arthur@dc.gov
                           david.brunfeld@dc.gov

               Leevin Taitano Camacho, Attorney General
           Fred Nishihira, Chief, Consumer Protection Division
          Benjamin Bernard Paholke, Assistant Attorney General
                 Office of the Attorney General of Guam
                  590 S. Marine Corps Drive, Suite 901
                         Tamuning, Guam 96913
                           Tel: (671)-475-3324
                         bpaholke@oagguam.org

                                     18
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 19 of 24




                            Rodney I. Kimura
                Office of the Attorney General of Hawaii
                 Commerce & Economic Development
                            425 Queen Street
                           Honolulu, HI 96813
                              808-586-1180
                      rodney.i.kimura@hawaii.gov

                        Brett Talmage DeLange
                  Office of the Idaho Attorney General
                     Consumer Protection Division
                        954 W. State St., 2nd Fl.
                              PO Box 83720
                         Boise, ID 83720-0010
                              208-334-4114
                      brett.delange@ag.idaho.gov

                            Erin L. Shencopp
                Office of the Attorney General of Illinois
                           100 W. Randolph St.
                            Chicago, IL 60601
                              312-793-3891
                        eshencopp@atg.state.il.us

                            Lynette R. Bakker
                Office of the Attorney General of Kansas
                    Consumer Protection & Antitrust
                 120 S.W. 10th Avenue, Ste 2nd Floor
                         Topeka, KS 66612-1597
                              785-368-8451
                        lynette.bakker@ag.ks.gov

                          Christina M. Moylan
                Office of the Attorney General of Maine
                          6 State House Station
                       Augusta, ME 04333-0006
                              207-626-8838
                     christina.moylan@maine.gov

                               Gary Honick
                Office of the Maryland Attorney General
                                Antitrust
                            200 St. Paul Place
                          Baltimore, MD 21202


                                   19
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 20 of 24




                              410-576-6480
                         ghonick@oag.state.md.us

      Matthew B. Frank, Assistant Attorney General Antitrust Division
             William T. Matlack, Assistant Attorney General
                        Chief, Antitrust Division
            Michael B. MacKenzie, Assistant Attorney General
                    Deputy Chief, Antitrust Division
                     Office of the Attorney General
                     One Ashburton Place, 18th Fl.
                           Boston, MA 02108
                           Tel: (617) 727-2200
                        Matthew.Frank@mass.gov
                       William.Matlack@mass.gov
                     Michael.Mackenzie@mass.gov

                  Justin Moor, Assistant Attorney General
                      445 Minnesota Street, Suite 1400
                      St. Paul, Minnesota 55101-2130
                                (651) 757-1060
                         justin.moor@ag.state.mn.us

                          Marie W.L. Martin
                      Michelle Christine Newman
                            Lucas J. Tucker
                  Nevada Office of the Attorney General
                     Bureau of Consumer Protection
                         100 N. Carson Street
                        Carson City, NV 89701
                             775-624-1244
                         mwmartin@ag.nv.gov
                         mnewman@ag.nv.gov
                          ltucker@ag.nv.gov

                              Brandon Garod
              Office of Attorney General of New Hampshire
                             33 Capitol Street
                           Concord, NH 03301
                              603-271-1217
                       brandon.h.garod@doj.nh.gov

                              Robert Holup
                   New Jersey Attorney General's Office
                      124 Halsey Street, 5th Floor
                           Newark, NJ 07102
                              239-822-6123

                                    20
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 21 of 24




                        robert.holup@law.njoag.gov

                           Mark F. Swanson
                            Cholla Khoury
                New Mexico Office of the Attorney General
                           408 Galisteo St.
                         Santa Fe, NM 87504
                          Tel: 505.490.4885
                        mswanson@nmag.gov
                         ckhoury@nmag.gov

                                 Elin S. Alm
               Office of the Attorney General of North Dakota
                 Consumer Protection & Antitrust Division
                      1050 E. Interstate Ave., Suite 200
                             Bismarck, ND 58503
                                701-328-5570
                                ealm@nd.gov

                              Beth Ann Finnerty
                                  Mark Kittel
                                 Jennifer Pratt
              Office of The Attorney General of Ohio, Antitrust
                        150 E. Gay Street, 22nd Floor
                            Columbus, OH 43215
                                 614-466-4328
                   beth.finnerty@ohioattorneygeneral.gov
                    mark.kittel@ohioattorneygeneral.gov
                   jennifer.pratt@ohioattorneygeneral.gov

     Caleb J. Smith Assistant Attorney General Consumer Protection Unit
                  Office of the Oklahoma Attorney General
                                313 NE 21st St
                          Oklahoma City, OK 73105
                             Tel: (405) 522-1014
                           caleb.smith@oag.ok.gov

                              Cheryl Hiemstra
                       Oregon Department of Justice
                          Civil Recovery Section
                             1162 Court St NE
                             Salem, OR 97301
                               503-934-4400
                      cheryl.hiemstra@doj.state.or.us

                              Tracy W. Wertz

                                     21
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 22 of 24




                             Joseph S. Betsko
        Pennsylvania Office of Attorney General Strawberry Square
                          Harrisburg, PA 17120
                           Tel: (717) 787-4530
                      jbetsko@attorneygeneral.gov

                        Johan M. Rosa Rodríguez
              Assistant Attorney General Antitrust Division
                   Puerto Rico Department of Justice
                             PO Box 9020192
                   San Juan, Puerto Rico 00902-0192
                     Tel: (787) 721-2900, ext. 1201
                          jorosa@justicia.pr.gov

                             David Marzilli
               Rhode Island Office of the Attorney General
                         150 South Main Street
                          Providence, RI 02903
                           Tel: (401) 274-4400
                          dmarzilli@riag.ri.gov

                            Yvette K. Lafrentz
             Office Of The Attorney General of South Dakota
                         1302 E. Hwy 14, Suite1
                             Pierre, SD 57501
                              605-773-3215
                        yvette.lafrentz@state.sd.us

                             Ryan G. Kriger
               Office of The Attorney General of Vermont
                               109 State St.
                          Montpelier, VT 05609
                              802-828-3170
                        ryan.kriger@vermont.gov

                          Sarah Oxenham Allen
                          Tyler Timothy Henry
               Office of the Attorney General of Virginia
               Antitrust Unit/Consumer Protection Section
                            202 N. 9th Street
                          Richmond, VA 23219
                              804-786-6557
                         soallen@oag.state.va.us
                         thenry@oag.state.va.us

                              Amy Hanson

                                   22
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 23 of 24




                   Washington State Attorney General
                     800 Fifth Avenue, Suite 2000
                          Seattle, WA 98104
                             206-464-5419
                       amy.hanson@atg.wa.gov

                            Douglas Lee Davis
                            Tanya L. Godfrey
            Office of Attorney General, State of West Virginia
                              P.O. Box 1789
                       812 Quarrier Street, 1st Floor
                          Charleston, WV 25326
                               304-558-8986
                         doug.davis@wvago.gov
                       tanya.l.godfrey@wvago.gov

                     Benjamin Mark Burningham
                              Amy Pauli
                   Wyoming Attorney General's Office
                        2320 Capitol Avenue
                          Kendrick Building
                        Cheyenne, WY 82002
                           (307) 777-5833
                      ben.burningham@wyo.gov
                         amy.pauli@wyo.gov

                         John E. Schmidtlein
                       Benjamin M. Greenblum
                           Colette T. Connor
                       Williams & Connolly LLP
                       725 Twelfth Street, N.W.
                       Washington, D.C. 20005
                        jschmidtlein@wc.com
                        bgreenblum@wc.com
                           cconnor@wc.com

                           Susan Creighton
                          Franklin Rubinstein
                   Wilson Sonsini Goodrich & Rosati
                         1700 K Street, N.W.
                       Washington, D.C. 20006
                        screighton@wsgr.com
                        frubinstein@wsgr.com

                           Mark S. Popofsky
                           Ropes & Gray LLP

                                   23
Case 1:20-cv-03010-APM Document 169 Filed 07/29/21 Page 24 of 24




                   2099 Pennsylvania Avenue, NW
                       Washington, DC 20006
                         Tel: 202-508-4624
                   Mark.Popofsky@ropesgray.com


                                    _______ /s/ Caroline Simons__________
                                    Caroline Simons (admitted Pro Hac Vice)




                               24
